DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The examiner recognizes that all original objections, § 112(f) invocations, and rejections previously stated for the original specification, drawings, and claims are overcome by the amendments made by the applicant unless stated below otherwise. 

Response to Arguments
Applicant’s arguments with respect to the § 112 rejections and § 112(f) invocations of claim(s) 1-10 presented on Pages 7-9 of the Remarks of 10/1/2021 have been fully considered but they are not persuasive. The applicant argues that “digital detectors” have meaning well-understood in the art. The examiner points out that the MPEP recites “digital detector” as the understood term whereas the claim(s) of the instant invention recites “detectors” which are different than digital detectors and therefore lacks the sufficient structure required as it is not the same term as recited in the MPEP. Since “detectors” are still a nonce term, the § 112 rejections and § 112(f) invocations of claim(s) 1-10 stand.
Applicant’s arguments with respect to the § 102 and 103 rejections of claim(s) 1-18 presented on Pages 9-10 of the Remarks of 10/1/2021 have been fully considered and are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “plurality of detectors respectively configured to…” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1 claim limitation “plurality of detectors respectfully configured to…” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim. 
Claims 2-10 are rejected for depending upon previously rejected claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1 claim limitation “plurality of detectors respectfully configured to…” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 
Concerning the rejected claims above, the applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 2-10 are rejected for depending upon previously rejected claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-3, 6-7, 10-12, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graves (US 2021/0010245; already of record), in view of Ignagni (US 5617317; already of record on the IDS).

Regarding claim 1, Graves discloses:
A system for determining heading direction information (Abstract), the system comprising:

at least one processor (Paragraph [0050]) configured to determine a spatial relationship between at least one characteristic of the predetermined detector arrangement and a single satellite detected by each of the plurality of detectors, …, the at least one processor is configured to determine the spatial relationship at each of a plurality of times when the plurality of detectors detect the single satellite, the at least one processor is configured to determine heading direction information based on a difference between the spatial relationship determined at one of the plurality of times and the spatial relationship determined at a different one or more of the plurality of times (Paragraphs [0021] and [0023]-[0024], i.e. the yaw estimation device estimating yaw based on the Doppler frequency shift of the satellite signals emitted from one or more satellites in order to determine if the antennas move closer to and/or farther from the one or more satellite over time).
Graves does not disclose:
…
… the at least one processor is configured to determine the spatial relationship based on at least a pseudo range indication from each of the plurality of detectors, each pseudo range indication corresponds to a distance between one of the plurality of detectors and the single satellite, ….
However in the same field of endeavor, Ignagni teaches a process where inertial sensor information is combined with GPS information derived from satellite information signals 
… the at least one processor is configured to determine the spatial relationship based on at least a pseudo range indication from each of the plurality of detectors, each pseudo range indication corresponds to a distance between one of the plurality of detectors and the single satellite (Col. 6 Lines 22-42), ….
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the disclosure of Graves to incorporate …the at least one processor is configured to determine the spatial relationship based on at least a pseudo range indication from each of the plurality of detectors, each pseudo range indication corresponds to a distance between one of the plurality of detectors and the single satellite, …, as recognized by Ignagni. Doing so would provide accurate heading information for an aircraft whose mobile position is rapidly and dynamically changing, as taught by Ignagni (Col. 1 Lines 52-59).


Regarding claim 2, the combination of Graves and Ignagni teaches all of the limitations of claim 1. Additionally, Graves discloses:
wherein the predetermined detector arrangement includes an alignment of the plurality of detectors (Fig. 3 Elements 212-1, 212-2, and 310-1; Paragraph [0034]); and
the at least one characteristic is the alignment of the plurality of detectors (Fig. 3 Elements 212-1, 212-2, and 310-1; Paragraphs [0021], [0023]-[0024], [0034], i.e. the yaw estimation device estimating yaw based on the Doppler frequency shift of the satellite signals 

Regarding claim 3, the combination of Graves and Ignagni teaches all of the limitations of claim 2. Additionally, Graves discloses:
wherein the alignment comprises a straight line and a fixed distance between the plurality of detectors (Fig. 3 Elements 212-1, 212-2, and 310-1; Paragraph [0026], i.e. the vector(s) formed from a pair of GNSS antennas that have a fixed orientation relative to one another, e.g. on opposite corners of the body, separated by a fixed distance that satisfies a threshold value);
the spatial relationship between the at least one characteristic of the predetermined detector arrangement and the single satellite detected by each of the plurality of detectors comprises an angle of orientation of the straight line (Paragraphs [0023]-[0024] and [0026], i.e. the yaw of the body, e.g., an angle of the body relative to the rotation axis); and 
the heading direction information corresponds to the angle of orientation of the straight line (Paragraphs [0023]-[0024] and [0026], i.e. the yaw of the body, e.g., an angle of the body relative to the rotation axis).

Regarding claim 6, the combination of Graves and Ignagni teaches all of the limitations of claim 1. Additionally, Graves discloses: comprising an inertial measurement unit (IMU) that provides an indication of a heading direction and wherein the at least one processor uses the heading direction information and the indication of the heading direction provided by the IMU to 

Regarding claim 7, the combination of Graves and Ignagni teaches all of the limitations of claim 6. Additionally, Graves discloses wherein the IMU includes a gyroscope (Paragraph [0021]).

Regarding claim 10, the combination of Graves and Ignagni teaches all of the limitations of claim 1. Additionally, Graves discloses: wherein the at least one processor is configured to perform dead reckoning based on the heading direction information (Paragraph [0033]).

Regarding claim 11, the claim(s) recites analogous limitations to claim(s) 1 above, and is therefore rejected on the same premise.

Regarding claim 12, the claim(s) recites analogous limitations to claim(s) 2 above, and is therefore rejected on the same premise.

Regarding claim 15, the claim(s) recites analogous limitations to claim(s) 6 above, and is therefore rejected on the same premise.

Regarding claim 17, the claim(s) recites analogous limitations to claim(s) 10 above, and is therefore rejected on the same premise.

Claims 4-5 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graves in view of  Ignagni, as applied to claims 3 and 12 above, further in view of Psiaki et al. (US 8682581; hereinafter Psiaki; already of record), even further in view of Ryu et al. (US 2020/0010073; hereinafter Ryu; already of record).

Regarding claim 4, the combination of Graves and Ignagni teaches the system of claim 3. The combination of Graves and Ignagni does not teach:
wherein the at least one processor is configured to determine:
an angle of orientation of a first one of the spatial relationships at a first time when the 
single satellite is in a first known position;
an angle of orientation of a second one of the spatial relationships at a second time when 
the single satellite is in a second known position; and
a difference between the angle of orientation at the first time and the angle of orientation at the second time.
However in the same field of endeavor, Psiaki teaches a navigation system including a navigation radio and a sensor onboard a vehicle (Abstract) and more specifically:
wherein the at least one processor is configured to determine:
an angle of orientation of a first one of the spatial relationships at a first time when the 
single satellite is in a first known position (Col. 5 Lines 8-29, i.e. satellite ephemerides and heading pseudomeasurement information at a first interval);
an angle of orientation of a second one of the spatial relationships at a second time when 
the single satellite is in a second known position (Col. 5 Lines 8-29, i.e. satellite ephemerides and heading pseudomeasurement information at a second interval); and

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the the combination of Graves and Ignagni to incorporate the teachings of wherein the at least one processor is configured to determine: an angle of orientation of a first one of the spatial relationships at a first time when the single satellite is in a first known position; an angle of orientation of a second one of the spatial relationships at a second time when the single satellite is in a second known position; and …. Doing so would allow for a position, velocity and time solution to be obtained in order to acquire a lock on a military GPS Y-code under jamming conditions, as recognized by Psiaki (Col. 4 Lines 16-45). 
	The combination of Graves, Ignagni, and Psiaki does not teach
…
a difference between the angle of orientation at the first time and the angle of orientation at the second time.
 However in the same field of endeavor, Ryu teaches an apparatus and method for compensating for a heading angle (Abstract) and more specifically:
…
a difference between the angle of orientation at the first time and the angle of orientation at the second time (Paragraph [0078], i.e. the difference of the heading angle detected by a vehicle camera calculated over two different time zones).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Graves, Ignagni, and Psiaki to incorporate the teachings of … a difference between the angle of orientation at the first time and the angle of orientation at the second time, as taught by Ryu. Doing so would assist lane keeping of a vehicle by compensating for the heading angle, as recognized by Ryu (Paragraph [0002]).

Regarding claim 5, the combination of Graves, Ignagni, Psiaki, and Ryu teach the system 
of claim 4. Psiaki and Ryu further teach:
wherein the at least one processor is configured to:
determine a movement of the single satellite between the first known position and the second known position (Psiaki Col. 5 Lines 8-29, i.e. satellite ephemerides); and
determine the heading direction information based on the movement of the single satellite (Ryu: Paragraphs [0078] - [0079] and [0083] & Psiaki Col. 5 Lines 8-29, i.e. Ryu teaches the determine… step using a GPS signal. Psiaki specifically teaches that the GPS signal could instead be a satellite ephemerides signal sent from the satellite) and the difference between the angle of orientation at the first time and the angle of orientation at the second time (Ryu Paragraphs [0078] - [0079] and [0083], i.e. determining the heading angle offset and subsequently compensating by using a GPS signal and the difference of the heading angle calculated over different time zones).
The motivations of combining Graves, Ignagni, Psaki, and Ryu are the same as those recited in claim 4.

Regarding claim 13, the claim(s) recites analogous limitations to claim(s) 3, 4, and 5 above, and is therefore rejected on the same premise.

claims 14, the claim(s) recites analogous limitations to claim(s) 4 and 5 above, and are therefore rejected on the same premise.

Claims 8-9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graves in view of Ignagni as applied to claims 6 and 15 above, further in view of Bobye (US 10533856; already of record).

Regarding claim 8, the combination of Graves and Ignagni teaches the system of claim 6. The combination of Graves and Ignagni does not teach:
wherein the indication of the heading direction includes a drift associated with the IMU; 
and
	the at least one processor uses the heading direction information to compensate for or correct the drift.
	However in the same field of endeavor, Bobye teaches a navigation system that utilizes yaw rate constraint during inertial dead reckoning (Abstract) and more specifically:
	wherein the indication of the heading direction includes a drift associated with the IMU (Col. 4 Lines 3-14); and
	the at least one processor uses the heading direction information to compensate for or correct the drift (Col. 3 Line 57-58; Col. 4 Lines 3-14). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Graves and Ignagni to incorporate the teachings of wherein the indication of the heading direction includes a drift associated with the IMU; and the at least one processor uses the heading direction information to compensate for or correct the drift, as taught by Bobye. Doing so would prevent the vehicle control system to inaccurately assume either a turn has been made or a turn has not been made when the opposite is true, as recognized by Bobye (Col. 2 Lines 22-62).

Regarding claim 9, the combination of Graves and Ignagni teaches the system of claim 6. The combination of Graves and Ignagni does not teach: wherein, based on an amount of 
time that the at least one processor has been utilizing the indication of the heading direction from the IMU, the at least one processor weights the indication of the heading direction more significantly than the heading direction information, or
the at least one processor weights the heading direction information more significantly 
than the indication of the heading direction.
	However in the same field of endeavor, Bobye teaches: wherein, based on an amount of 
time that the at least one processor has been utilizing the indication of the heading direction from the IMU, the at least one processor weights the indication of the heading direction more significantly than the heading direction information (Col. 6 Line 17-31 and 39-46, i.e. using GNSS information, i.e. information A, to correct INS sensor information regarding heading direction gathered by an IMU, i.e. information B, after a one second interval is weighting the former more significantly the latter based on the time of the update interval. Weighting consists of emphasizing the contribution of particular aspects of a phenomenon, e.g. information A, over others, e.g. information B, to a final outcome or result. By using information A to correct information B, Bobye is weighting the former more significantly the latter based on the time of the update interval, i.e. only after a specified time of only using information B has elapsed), or
the at least one processor weights the heading direction information more significantly 

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Graves and Ignagni to incorporate the teachings of wherein, based on an amount of 
time that the at least one processor has been utilizing the indication of the heading direction from the IMU, the at least one processor weights the indication of the heading direction more significantly than the heading direction information, or the at least one processor weights the heading direction information more significantly than the indication of the heading direction, as taught by Bobye. Doing so would update error states of the INS sub-system, as recognized by Bobye (Col. 6 Line 17-31).

Regarding claim 16, the claim(s) recites analogous limitations to claim(s) 8 above, and are therefore rejected on the same premise.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL TYLER REICH whose telephone number is (571)272-5286. The examiner can normally be reached generally Monday to Friday 8 - 5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571)270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        1/13/2022